       Case 3:18-cr-05310-GPC Document 27 Filed 11/10/20 PageID.92 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 18-CR-5310-GPC
12                                     Plaintiff,
                                                        ORDER TERMINATING
13   v.                                                 PROBATION
14   NICOLAS MAKROGIANNIS,
15                                   Defendant.
16
17         This matter having come before this Court on the Defendant’s Unopposed Motion
18   to Terminate Probation, the Court having considered the circumstances of the case, the
19   position of the parties, and all relevant evidence and argument, IT IS HEREBY
20   ORDERED that Defendant Nicolas Makrogiannis’ term of probation is HEREBY
21   TERMINATED. This matter is now closed for all purposes.
22         IT IS SO ORDERED.
23
24   Dated: November 10, 2020
25
26
27
                                                    1
28                                                                                 18-CR-5310-GPC
